Gardner, P. J.
This court affirmed the judgment of conviction of the defendant. See Echols v. State, 94 Ga. App. 898 (96 S. E. 2d 521). The defendant filed an extraordinary motion for *145a new trial which was based on a single affidavit of Spence Brown who swore in the affidavit that he saw Collie Richards “come to the house of James Echols [the defendant here] and bring whisky into the said house and give it to a white man who came into said house.” Richards’ testimony at the trial was that he gave liquor to the man, that it was the same liquor which the defendant had brought into the house and that he gave the liquor to the man on the defendant’s request. It thus appears that the newly discovered evidence is impeaching in character and is not reasonably sufficient in any event to change the result of the case on another trial. See Morris v. State, 54 Ga. App. 263 (187 S. E. 674), and Phillips v. State, 59 Ga. App. 466 (1 S. E. 2d 225). The trial judge did not abuse his discretion in denying the extraordinary motion for new trial.
Decided June 13, 1957
Rehearing denied June 28, 1957.
Jake B. Joel, Gary L. Pleger, for plaintiff in error.
Preston M. Almand, Solicitor, contra.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.